DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10 of reply, filed 12/22/2021, with respect to the rejection(s) of claim(s) 1, 8, 10, 16, 18, and 20 under 35 U.S.C. 103 as being unpatentable over Thiele et al., U.S. Patent Publication No. 2009/0198350, in view of Ariyoshi et al., U.S. Patent Publication No. 2015/0112900, and, further, in view of Yelchuru et al., U.S. Patent Application Publication No. 2008/0243289, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ji et al., “A method of MPC error detection”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8, 10, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiele et al., U.S. Patent Publication No. 2009/0198350, (herein Thiele) in view of Ariyoshi et al., U.S. Patent Publication No. 2015/0112900 (herein Ariyoshi) and, further, in view of Ji et al., “A method of MPC error detection” (herein Ji).
Regarding claims 1, 10, and 18, Thiele teaches an apparatus [Process control system 10. Thiele at paragraph 48 and FIG. 1.] comprising: 
at least one memory configured to store operating data associated with operation of a cross-directional industrial process that is controlled by at least one model-based process controller [Data historian 12. Thiele at paragraphs 47-48 and FIG. 1.]; and 
at least one processing device [Controller 11. Thiele at paragraphs 52 and FIG. 1.] configured to: 
detect that a mismatch exists between actual and modeled behaviors of the industrial process [A model mismatch is detected (i.e. between actual and modeled behaviors). Thiele at paragraphs 20 and 70].
Further regarding claims 10 and 18, Thiele teaches obtaining operating data associated with operation of a cross-directional industrial process that is controlled by at least one model-based process controller [Obtaining industrial plant data that is controlled by controller 11. Thiele at paragraphs 47-48; FIG. 1] and a non-transitory computer readable medium containing instructions that, when executed by at least one processing device, cause the at least one processing device to perform the method [Process is part of a stored routine/instructions executed by processor. Thiele at paragraph 50; FIG. 1].
Thiele doesn’t teach the at least one processing device configured to: during a training period, perform closed-loop model identification with a first portion of the operating data to identify multiple sets of first spatial and temporal models; identify clusters associated with parameter values of the first spatial and temporal models; during a testing period, perform closed-loop model identification with a second portion of the operating data to identify second spatial and temporal models; determine whether at least one parameter value of at least one of the second spatial and temporal models falls outside at least one of the clusters; and in response to a determination that the at least one parameter value of at least one of the second spatial and temporal models falls outside at least one of the clusters, detect that a mismatch exists between actual and modeled behaviors of the industrial process. In the same field of measurement [The learning data from the time-series data for model learning (i.e. during a training period, a first portion of the operating data to identify multiple sets of first spatial and temporal models). Ariyoshi at paragraph 61]; identify clusters associated with parameter values of the first spatial and temporal models [Categorizing for cluster division of the training data for prediction (i.e. identify clusters associated with parameter values of the first spatial and temporal models). Ariyoshi at paragraph 72]; during a testing period, perform closed-loop model identification with a second portion of the operating data to identify second spatial and temporal models [The test data for evaluation from the time-series data (i.e. during a testing period, a second portion of the operating data to identify second spatial and temporal models). Ariyoshi at paragraph 63]; determine whether at least one parameter value of at least one of the second spatial and temporal models falls outside at least one of the clusters [Evaluating and determining cluster proximity index (i.e. determine whether at least one parameter value of at least one of the second spatial and temporal models falls outside at least one of the clusters)Ariyoshi at paragraph 137]; and in response to a determination that the at least one parameter value of at least one of the second spatial and temporal models falls outside at least one of the clusters, detect that a mismatch exists between actual and modeled behaviors of the industrial process [Detects a record deviation difference from the read observation value and predicted value (i.e. detect that a mismatch exists between actual and modeled behaviors of the industrial process). Ariyoshi at paragraph 82]. Ariyoshi teaches that this method enables accurate prediction based on past observations even when there is a change in the observation value variation pattern [Ariyoshi at paragraph 7]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Thiele’s model mismatch detection so that the processing device is further configured to: during a training period, perform closed-loop model identification with a first portion of the operating data to identify multiple sets of first spatial and temporal models; identify clusters associated with parameter values of the first spatial and temporal models; during a testing period, perform closed-loop model identification with a second portion of the operating data to identify second spatial and temporal models; determine whether at least one parameter value of at least one of the second spatial and 
Thiele and Ariyoshi, as combined, don’t teach taking a corrective action including initiation of a model identification process to identify a replacement spatial or temporal model. In the same field of measurement and control systems, Ji teaches detect a model mismatching and generating an alarm to take a corrective action including initiation of a model identification process to identify a replacement spatial or temporal model [If there’s model error/mismatch that exceeds a threshold, then a warning/alarm message is issued that alerts engineers to re-identify a model (i.e. a model identification process to identify a replacement spatial or temporal model). Ji at section 1, 5th paragraph; section 3.3]. Generating an alarm in the event of a model mismatch enables engineers/users to diagnose the system and carry out maintenance, including performing model re-identification, in order improve system benefits/performance [See Ji at section 1, 1st, 3rd, and 5th paragraphs]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Thiele’s model mismatch detection to further including generating an alarm to take a corrective action including initiation of a model identification process to identify a replacement spatial or temporal model, as taught by Ji, in order diagnose the system and carry out maintenance thereby improving system benefits/performance.

Regarding claims 8 and 16, taking claim 8 as exemplary, Thiele, as modified, teaches the apparatus of claim 1, wherein: the at least one processing device is configured to perform the closed-loop model identification [Thiele at FIG. 2 & 3] with the first portion of the operating data [Ariyoshi at paragraph 61] to identify multiple first noise models [Disturbance and noise model (i.e. to identify multiple first noise models). Thiele at paragraph 64; FIG. 3]; the at least one processing device is configured to perform the closed-loop model identification with the second portion of the operating data [Ariyoshi at paragraph 61] to identify multiple second noise models [Thiele at paragraph 64; FIG. 3]; and the at least one processing device is further configured to determine that no mismatch exists between the actual and modeled [Considering a point on the model mismatch range as acceptable (i.e. determine that no mismatch exists between the actual and modeled behaviors of the industrial process). Thiele at paragraph 108; FIG. 11].

Regarding claim 20, Thiele, as modified, teaches the non-transitory computer readable medium of claim 18, further containing instructions that when executed cause the at least one processing device to: repeat the closed-loop model identification during multiple training periods and during multiple testing periods [The time-series prediction device can repeat the generation of the prediction model (i.e. repeat the closed-loop model identification during multiple training periods and during multiple testing periods). Ariyoshi at paragraph 22].


Claims 2-4, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thiele in view of Ariyoshi and Ji and, further, in view of Sayyar-Rodsari et al., U.S. Patent Application Publication No. 2014/0129491 (herein Sayyar).

Regarding claims 2 and 11, taking claim 2 as exemplary, Thiele, as modified, teaches the apparatus of claim 1. Thiele, as modified, doesn’t teach wherein, to perform the closed-loop model identification with the first or second portion of the operating data, the at least one processing device is configured to: iteratively: estimate one or more temporal parameters while one or more spatial parameters are fixed; normalize at least one of the one or more temporal parameters; and estimate the one or more spatial parameters while the one or more temporal parameters are fixed. In the same field of measurement of and control systems, Sayyar teaches wherein, to perform the closed-loop model identification with the first or second portion of the operating data, the at least one processing device is configured to: iteratively [Iterative training is performed. Sayyar at paragraph 38]: estimate one or more temporal parameters while one or more spatial parameters are fixed [Adaptive estimation and sample of points fixed throughout training (i.e. estimate one or more temporal parameters while one or more spatial parameters are fixed). Sayyar at paragraphs 36 and 75]; normalize at least one of the one or more temporal parameters [The data is normalized during preprocessing. Sayyar at paragraph 35]; and estimate the one or more spatial parameters while the one or more temporal parameters are fixed [Adaptive estimation and enforcing the constraints at the training data points, as well as at some points on the boundary of the model space (i.e. estimate the one or more spatial parameters while the one or more temporal parameters are fixed). Sayyar at paragraph 36 and 78]. Sayyar teaches that performing model identification/optimization in this manner enables the model to more closely model the actual system and optimize the performance by incorporating the iterative model training approach [Sayyar at paragraph 36 and 78]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the model identification of Thiele to further: iteratively: estimate one or more temporal parameters while one or more spatial parameters are fixed; normalize at least one of the one or more temporal parameters; and estimate the one or more spatial parameters while the one or more temporal parameters are fixed, as taught by Sayyar, in order to more closely model the actual system and optimize the performance by incorporating the iterative model training approach.

Regarding claims 3 and 12, taking claim 3 as exemplary, Thiele, as modified, teaches the apparatus of claim 2, wherein, to perform the closed-loop model identification with the first or second portion of the operating data, the at least one processing device is further configured to: filter the first or second portion of the operating data using the temporal and spatial parameters [A filter used on the collected data (i.e. filter the first or second portion of the operating data using the temporal and spatial parameters). Sayyar at paragraph 35]; estimate a temporal model using the filtered first or second portion of the operating data [Filter functions take the data and produce data points (i.e. a model). Sayyar at paragraph 72]; and rescale the one or more spatial parameters based on the estimated temporal model [The data is scaled into an appropriate range. Sayyar at paragraph 35].

Regarding claims 4 and 13, taking claim 4 as exemplary, Thiele, as modified, teaches the apparatus of claim 1, wherein, to identify the clusters, the at least one processing device is configured to use a support vector machine to map the parameter values of the first spatial and temporal models into a [A SVM where set of inputs may be used into the modeled system to generate a plurality of outputs (i.e. use a support vector machine to map the parameter values of the first spatial and temporal models into a higher-dimensional feature space in which the clusters’ boundaries are identified). Sayyar at paragraphs 25-26; FIG. 7].

Regarding claim 19, the claim is directed to a non-transitory computer readable medium containing instructions that, when executed perform a method substantially identical to those recited in claim 12 (including the limitations of claim 11). Therefore, the rejection of claims 11 and 12, above, apply equally to claim 19.



Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thiele in view of Ariyoshi, Ji, and Sayyar and, further, in view of Bauer et al., U.S. Patent Application Publication No. 2017/0147941 (herein Bauer).

Regarding claims 5 and 14, taking claim 5 as exemplary, Thiele, as modified, teaches the apparatus of claim 4, wherein, to determine whether the at least one parameter value of at least one of the second spatial and temporal models falls outside at least one of the clusters, the at least one processing device is configured to [When a record deviation amount is detected. Ariyoshi at paragraph 64]: map parameter values of the second spatial and temporal models into the higher dimensional feature space using the support vector machine [The modeled system generated outputs (i.e. values mapped into higher dimensional feature space). Sayyar at paragraph 26; FIG. 7]. Thiele, as modified, doesn’t teach determining whether each parameter value of the second spatial and temporal models falls outside the at least one of the clusters by calculating a distance between a point representing that parameter value and the boundary of that cluster. In an analogous field of machine learning, Bauer teaches determining whether each parameter value of the second spatial and temporal models falls outside the at least one of the clusters by calculating a distance between a point representing that parameter value and the [The Euclidian distance is calculated from the data point and the outside of the bounding box. Bauer at paragraph 59 and 77]. Bauer teaches that this improves a user’s understanding of the abnormality findings of the model [Bauer at paragraphs 39-40]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the determination of whether each parameter falls outside a cluster of Thiele, as modified, to further include determining whether each parameter value of the second spatial and temporal models falls outside the at least one of the clusters by calculating a distance between a point representing that parameter value and the boundary of that cluster, as taught by Bauer, improves a user’s understanding of the abnormality findings of the model.

Regarding claim 6, Thiele, as modified, teaches the apparatus of claim 5, wherein the support vector machine comprises a one-class support vector machine [Bauer at paragraph 51].


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thiele in view of Ariyoshi and Ji and, further, in view of Jones et al., U.S. Patent Application Publication No. 2015/0356421 (herein Jones).

Regarding claim 7, Thiele, as modified, teaches the apparatus of claim 1. Thiele, as modified, doesn’t teach wherein: the at least one processing device is configured to perform the closed-loop model identification with the first portion of the operating data multiple times using a sliding window within the first portion of the operating data; and the at least one processing device is configured to perform the closed-loop model identification with the second portion of the operating data multiple times using the sliding window within the second portion of the operating data. In an analogous field of anomaly detection, Jones teaches wherein: at least one processing device [Processing device 100 Jones at paragraph 17; FIG. 1] is configured to perform the closed-loop model identification with the first portion of the operating data multiple times using a sliding window within the first portion of the operating data [The exemplar represented by a set of similar windows obtained by multiple sliding windows on training time-series data (i.e. the first portion of the operating data multiple times using a sliding window within the first portion of the operating data). Jones at paragraphs 18 and 33]; and the at least one processing device is configured to perform the closed-loop model identification with the second portion of the operating data multiple times using the sliding window within the second portion of the operating data [Testing time series data for each window (i.e. the second portion of the operating data multiple times using the sliding window within the second portion of the operating data). Jones at paragraph 19]. Jones teaches that using this procedure enables the efficient training of accurate models [Jones at paragraph 9]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the model identification of Thiele, as modified, wherein: the at least one processing device is configured to perform the closed-loop model identification with the first portion of the operating data multiple times using a sliding window within the first portion of the operating data; and the at least one processing device is configured to perform the closed-loop model identification with the second portion of the operating data multiple times using the sliding window within the second portion of the operating data, as taught by Jones, in order to efficiently train an accurate model.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thiele in view of Ariyoshi and Ji and, further, in view of Ling, U.S. Patent Application Publication No. 2007/0239629.

Regarding claim 15, Thiele, as modified, teaches the method of claim 10. Thiele, as modified, doesn’t teach wherein: performing the closed-loop model identification with the second portion of the operating data comprises performing the closed-loop model identification multiple times using a sliding window within the second portion of the operating data; and detecting that the mismatch exists comprises detecting that the mismatch exists based on multiple instances of the at least one parameter value of at least one of the second spatial and temporal models falling outside at least one of the clusters. In the analogous field of anomaly detection, Ling teaches wherein: performing the closed-loop model identification with the second portion of the operating data comprises performing the closed-loop model identification multiple times using a sliding window within the second portion of the operating data [Raw sensor measurements segmented based on a moving window (i.e. the second portion of the operating data comprises performing the closed-loop model identification multiple times using a sliding window within the second portion of the operating data). Ling at paragraph 26; FIG. 4, element 221]; and detecting that the mismatch exists comprises detecting that the mismatch exists based on multiple instances of the at least one parameter value of at least one of the second spatial and temporal models falling outside at least one of the clusters [A abnormality, or mismatch, is detected by comparing the real time cluster and normal cluster. Ling at paragraph 33]. Ling teaches that detecting abnormalities, or mismatches, in this manner avoids false alarms by using a combination of statistical and analytical models [Ling at paragraph 12]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the model mismatch detecting of Thiele, as modified, to further include: wherein: performing the closed-loop model identification with the second portion of the operating data comprises performing the closed-loop model identification multiple times using a sliding window within the second portion of the operating data; and detecting that the mismatch exists comprises detecting that the mismatch exists based on multiple instances of the at least one parameter value of at least one of the second spatial and temporal models falling outside at least one of the clusters, as taught by Ling, in order to avoid false alarms.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thiele in view of Ariyoshi and Ji and, further, in view of Fan et al., U.S. Patent Application Publication No. 2007/0100476 (herein Fan).

Regarding claim 17, Thiele, as modified, teaches the method of claim 10. Thiele, as modified, doesn’t teach wherein the cross-directional industrial process comprises a plurality of actuators arranged across a width of a web of material being manufactured or processed. In the same field of measurement of and control systems, Fan teaches wherein the cross-directional industrial process comprises a plurality of actuators arranged across a width of a web of material being manufactured or processed [A paper machine comprising arrays of actuators spread across a continuously moving web. Fan at paragraph 3; see also Fan at paragraph 5 regarding control]. Fan teaches that doing so provides multiple actuator [Fan at paragraph 5]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the cross-directional industrial process of Thiele, as modified, to comprise a plurality of actuators arranged across a width of a web of material being manufactured or processed, as taught by Fan, in order to provide multiple actuator coordination, thereby enabling the improved performance provided by multiple actuators.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123